Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mese et al. (US 2013/0268621) in view of Coulombe et al. (US 2010/0195713).

Regarding claim 1 and 12, Mese discloses an electronic device and non-transitory computer readable medium storing a program implemented on a computer comprising:
a wireless communication circuit (See [0032] encoded video content is provided to nertowrk interface such as a circuitry for wireless transmission);
a memory (See Fig 8 and [0024] [0070] frame buffer); and
a processor configured to be electrically connected to the wireless communication circuit and the memory (See [0037] and [0081] processor executing functions of Mese , wherein the processor is configured to obtain a plurality of encoded image frames, based at least partly on image data stored in the memory (See [0024] [0030-0032] [0081] and Fig 8 ) and transmit encoded images wirelessly (See [0030]).
Mese does not disclose: 
compare a data size of each of the plurality of encoded image frames with a threshold; and
change a configuration for transmission of at least one of the plurality of encoded image frames through the wireless communication circuit, based at least partly on a comparison result.
Coulombe discloses that it was known to compare a data size of each of the plurality of encoded image frames with a threshold (See Fig 3 and [0111-0114] validating a frame size of an actual encoded frame after calculating a target frame size.); and change a configuration for 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Mese with the known methods of Coulombe predictably resulting in comparing a data size of each of the plurality of encoded image frames with a threshold; and change a configuration for transmission of at least one of the plurality of encoded image frames through the wireless communication circuit, based at least partly on a comparison result by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of preventing overflow at a decoder by preventing overflow of a video buffer verifier at the encoder as suggested by Coulombe.

	

Regarding claim 2, Mese and Coulombe further disclose the electronic device of claim 1, further comprising:
an image capture device (See Coulombe Fig 1 camera 12 and Mese [0027] camera as video source), wherein the memory comprises a volatile memory configured to temporarily store first image data comprising a plurality of image frames in a raw data state, obtained from the image capture device (See Mese Fig 8 and [0024] frame buffer reads on a volatile memory).
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mese et al. (US 2013/0268621) in view of Coulombe et al. (US 2010/0195713) in view of Brueck et al. (US 2014/0247887).

Regarding claim 5, Mese and Coulombe disclose the electronic device of claim 1, wherein the memory is configured to comprise a nonvolatile memory (See Mese Fig 8 and [0024] frame buffer reads on a volatile memory), and but do not explicitly disclose the processor is configured to sequentially obtain the plurality of encoded image frames by sequentially obtaining a plurality of encoded image frames from second image data stored in the nonvolatile memory, decoding the plurality of obtained encoded image frames into a plurality of image frames in a raw data state, and encoding at least some of the plurality of decoded image frames in the raw data state.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Mese with the known methods of Brueck predictably resulting in the processor is configured to sequentially obtain the plurality of encoded image frames by sequentially obtaining a plurality of encoded image frames from second image data stored in the nonvolatile memory, decoding the plurality of obtained encoded image frames into a plurality of image frames in a raw data state, and encoding at least some of the plurality of decoded image frames in the raw data state by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing just in time encoding for streaming video content as suggested by Brueck.

	
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mese et al. (US 2013/0268621) in view of Coulombe et al. (US 2010/0195713) in view of Kugumiya.


Mese and Coulombe do not explicitly disclose processor is configured to packetize an encoded first image frame and packetizing the encoded first image. 
Kugumiya discloses that it was known to packetize encoded frames for transmission (See [0233]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Mese with the known methods of Kugumiya predictably resulting in the processor is configured to packetize an encoded first image frame among the plurality of encoded image frames and to transmit encoded first image frame to an external electronic device through the wireless communication circuit when a data size of the encoded first image frame is less than a threshold, based at least partly on the comparison result by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of using known transmission standards for transmitting video.

	
Allowable Subject Matter
Claims 3, 4 and 8- 11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of dependent claims 3-4, 8-11 and 14-15.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2013/0166650) discloses that it was known to compare a size of a current frame to be encoded with a threshold value.  If the size is greater than the threshold value, then processing involves encoding the current frame as an IDR frame and if the size is less than the threshold value, then processing involves encoding the current frame as a KeyRef that is not an IDR frame.
Coleman, Sr (US 2010/0232518) discloses that it was known to transform output from a camera to a first color palette, adjusting each of a plurality of image properties until a captured video frame data size is below a first threshold associated with cellular network bandwidth, converting the captured video frame data to a bitmapped image format using a lossless compression algorithm to generate a first compressed frame in a format native to the hand-held device, compressing or coding the first compressed frame using at least a second lossless compression algorithm to generated a compressed packet for transmission.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO . ALCON

Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425